852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John A. DILLARD, Plaintiff-Appellant,v.Joseph HARPER, Jr., Sheriff;  Harold Evans, Capt.;  J.E.Reed, Jr., Lieutenant;  James Branch, Deputy,Defendants-Appellees.
No. 88-6609.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 14, 1988.Decided:  July 18, 1988.

John A. Dillard, appellant pro se.
Dennis Patrick Lacy, Jr., Kathleen Shepherd Mehfoud (Lacy & Mehfoud, PC), for appellees.
Before DONALD RUSSELL, WIDENER and ERVIN, Circuit Judges.
PER CURIAM:


1
John A. Dillard appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Dillard v. Harper, C/A No. 88-84-R (E.D.Va. Apr. 5, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.